Citation Nr: 9912595	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The type and dates of the appellant's service have not been 
verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant's notice of disagreement was 
received in July 1998.  A statement of the case was mailed to 
the appellant in July 1998.  The appellant's substantive 
appeal was received in September 1998.  


REMAND

It is not clear from the record when the appellant served, 
and what type of service he had.  The claims file contains a 
BIRLS computer printout of August 1997 that shows the 
appellant had active duty from October 1997 to February 1998, 
but a request for verification of service dated September 
1997 shows a handwritten  "ACDUTRA:  12/07/87 to 01/27/88," 
which denotes active duty for training and not active duty.  
However, the verification of service in September 1997 does 
not contain an indication that this period and type of 
service is correct.  In addition, a NGB form 22 indicates 
that the appellant served in the Virginia National Guard.  If 
the appellant's service was limited to active duty for 
training, then the appellant does not have veteran status and 
there is no presumption of soundness, as that only applies to 
individuals who served on active duty.  Thus, it is important 
to establish the dates and type of the appellant's service.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the appropriate 
service department and/or the National 
Personnel Records Center and should 
verify all periods and types of service 
of the appellant.  These records should 
be associated with the claims file.  

2.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for a lung disability 
taking into consideration whether or not 
the appellant has the status of a 
veteran.  If the action taken is adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

No action is required of the appellant unless he receives 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




